—Judgment, Supreme Court, New York County (Barbara Kapnick, J., and a jury), entered August 30, 1999, in a medical malpractice action, inter alia, awarding plaintiff, upon her stipulation in lieu of . a new trial *118on damages, $500,000 for past pain and suffering and $1 million for future pain and suffering, before structuring, unanimously affirmed, without costs.
A fair interpretation of the evidence supports the jury’s findings of liability against defendant doctors for both medical malpractice and lack of informed consent, and against defendant hospital based on agency by estoppel (see, Sarivola v Brookdale Hosp. & Med. Ctr., 204 AD2d 245). The qualifications of plaintiff’s medical expert went to the weight rather than the admissibility of his testimony, and his credibility was therefore a question for the jury (see, Fuller v Preis, 35 NY2d 425, 431-432). The award of damages, as stipulated, does not deviate materially from what is reasonable compensation under the circumstances. We have considered defendants’ other arguments and find them to be unavailing. Concur — Williams, J. P., • Ellerin, Lerner and Rubin, JJ.